Citation Nr: 0322598	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for post traumatic stress disorder (PTSD), on appeal 
from the initial grant of service connection.  

2.  Entitlement to an increased disability rating for the 
residuals of a fracture of the right lateral patella, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for the 
residuals of an avulsion/ laceration of the left knee, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for the 
residuals of a laceration of the right calf, currently rated 
as noncompensably disabling.

5.  Entitlement to a total disability rating due to 
individual employability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
October 2000, the case was remanded to the RO for further 
action.  The case has been returned to the Board for further 
consideration.


REMAND

The veteran's left knee and right calf disabilities are 
currently rated under the rating criteria for scars.  On 
August 30, 2002, while the veteran's claim was pending, new 
rating criteria for skin disabilities became effective.  67 
Fed.Reg. 49,590 (2002) (to be codified at 38 C.F.R. Part 4).  
Since the RO has not address the new rating criteria, this 
case must be returned to the RO to initially consider these 
new criteria and to give the veteran notice of any decision 
made under these new criteria.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).

The veteran last received a VA examination that addressed the 
scars on his lower extremities in November 1998.  As noted 
above, the rating criteria for scars have been revised and 
the veteran is entitled to have his claim considered under 
the new criteria.  These new criteria consider the area of 
the scar, whether the scar is superficial or whether there is 
underlying soft tissue damage, and whether there is 
limitation of motion caused by the scar.  The November 1998 
VA examination did not address these criteria.  Accordingly, 
this case will be returned to the RO for further examination 
of the veteran's scars on his lower extremities.

The veteran has indicated that he is now receiving Social 
Security Administration disability benefits.  Any 
determination by that agency and the medical evidence used 
for such determination could provide probative evidence for 
assessing the veteran's claims.  Accordingly, this case will 
be returned to the RO to obtain records from the Social 
Security Administration.

The record indicates that the veteran is receiving continuing 
treatment at the VA Medical Center at Birmingham, Alabama.  
The last records in the record from that facility are dated 
in October 2001.  Any records of current treatment at that 
facility may provide probative evidence for evaluating the 
veteran's claims.  Accordingly, this case will be returned to 
the RO to obtain such records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request records of 
treatment of the veteran's lower 
extremities and PTSD from the VA Medical 
Center at Birmingham, Alabama, from 
October 2001 to the present.

2.  The RO should request copies of any 
disability determination(s) made by the 
Social Security Administration and the 
medical evidence used for such 
determination(s).   

3.  The RO should request that the 
veteran be scheduled for a VA dermatology 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be requested to describe 
the scars on the lower extremities, 
specifically the scars on the knees and 
right calf.  The examiner should describe 
the location of the scars, area of 
coverage (in square inches or 
centimeters), whether there is underlying 
soft tissue damage, scar pain, and 
whether there is any limitation of motion 
of the joints particularly the knees.  
The claims file should be provided to the 
examiner for review prior to examination 
of the veteran.  

4.  Following completion of the above, 
the RO should review the appellant's 
claims.  The RO must consider both the 
original and revised skin disability 
rating criteria for evaluating the 
veteran's scar disabilities on the lower 
extremities.  

5.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case that addresses the 
revise rating criteria for skin 
disabilities, and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



